1    Josh M. Snell, Bar #021602
     Nicole M. Prefontaine, Bar #035543
2    JONES, SKELTON & HOCHULI, P.L.C.
     40 North Central Avenue, Suite 2700
3    Phoenix, Arizona 85004
     Telephone: (602) 263-1790
4    Fax: (602) 200-7815
     jsnell@jshfirm.com
5    nprefontaine@jshfirm.com
     minuteentries@jshfirm.com
6
     Attorneys for Defendant 99 Cents Only
7    Stores, LLC
8
                                 UNITED STATES DISTRICT COURT
9
                                        DISTRICT OF ARIZONA
10
     Melissa Troutz-Sumpter,                             NO. ____________________
11
                                            Plaintiff,
12
                   v.                                    NOTICE OF REMOVAL
13
     99 Cents Only Stores, LLC,
14
                                          Defendant.
15
16
                   Defendant, 99 Cents Only Stores, LLC, by and through undersigned counsel, file
17
     this Notice of Removal of this Action to the United States District Court for the District of
18
     Arizona and states as follows:
19
                   1.     This Action was commenced against Defendant in the Superior Court of the
20
     State of Arizona, in and for the County of Pinal, under the caption Melissa Troutz-Sumpter,
21
     Plaintiff v. 99 Cents Only Stores, LLC, a California Limited Liability Corporation; John Does I-
22
     X; Jane Does I-X; ABC-XYZ Corporations I-X; Black and White Partnerships; and/or Sole
23
     Proprietorships I-X, jointly and severally, Defendants, docket number S1100CV202000563. A
24
     copy of the initial pleadings are attached hereto as Exhibit A.
25
                   2.     The Complaint was filed on April 15, 2020.

     8412274.1
1                  3.     A copy of the Complaint was served on Defendant’s statutory agent, CT
2    Corporation System, on April 20, 2020.
3                  4.     Defendant is a California Corporation with its principal place of business in
4    California. Defendant 99 Cents Only Stores’ “nerve center” is also in California.
5                  5.     In their Complaint, Plaintiff stated that she is “a resident of the County of
6    Pinal, State of Arizona.” See Exhibit A at ¶ 2.
7                  6.     According to Plaintiff’s counsel, Plaintiff has accrued medical specials in
8    excess of $90,000, and the case is valued in excess of $90,000. See Exhibit B, email from
9    Theodore Horowitz.
10                 7.     The United States District Court for the District of Arizona is the Court
11   embracing the place wherein such action is pending in state court.
12                 8.     This Court has original jurisdiction over the civil action pursuant to 28
13   U.S.C. § 1332(a)(2) in that the matter in controversy exceeds the sum or value of $75,000
14   exclusive of interest and costs, and the action is between a citizen of a State and a citizen of a
15   foreign state. Based these allegations and those contained in the Complaint, this Action may be
16   removed to this Court pursuant to the provisions in 28 U.S.C. § 1441(a).
17                 9.     This Notice of Removal is being filed within 30 days after the Service of
18   the Complaint.
19                 10.    Written notice of the filing of this Notice of Removal will be given to all
20   adverse parties as required by law and a true and correct copy of this Notice will be filed with
21   the Clerk of Superior Court of the State of Arizona, in and for the County of Pinal.
22                 11.    A Notice of Filing Notice of Removal was filed with the Superior Court
23   and a copy of the same is attached as Exhibit C.
24                 WHEREFORE, Defendant respectfully requests that this Action be removed to
25   this Court.
26


     8412274.1                                          2
1                DATED this 20th day of May 2020.
2                                         JONES, SKELTON & HOCHULI, P.L.C.
3
4                                         By
                                               Josh M. Snell
5                                               Nicole M. Prefontaine
                                               40 North Central Avenue, Suite 2700
6                                              Phoenix, Arizona 85004
                                               Attorneys for Defendant 99 Cents Only Stores,
7                                              LLC
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26


     8412274.1                                   3
1                                     CERTIFICATE OF SERVICE
2                     I hereby certify that on this 20th day of May 2020, I caused the foregoing

3     document to be filed electronically with the Clerk of Court through the CM/ECF System for

4     filing; and served on counsel of record via the Court’s CM/ECF system.

5
                      I further certify that some of the participants in the case are not registered
6
      CM/ECF users.        I have mailed the foregoing document to the following non-CM/ECF
7
      participants:
8
9     Theodore M. Horowitz
      Michelle Arrington
10    KOGLMEIER LAW GROUP, P.L.C.
      1930 East Brown Road, Suite 101
11    Mesa, Arizona 85203
      theodore@klgazlaw.com
12    michelle@klgazlaw.com
      T: (480) 962-7200
13    Attorneys for Plaintiff
14
15
      /s/Rachel Barajas
16
17
18
19
20
21
22
23
24
25
26


     8412274.1                                       4
